 

THWAPR, INC.

410 S. Rampart Boulevard

Suite 390

Las Vegas, Nevada 89145

 

March 20, 2012

 

VIA FEDERAL EXPRESS AND ELECTRONIC MAIL

 

Re:Holder of Accounts Payable of Thwapr, Inc.

 

Dear Sir or Madam:

 

As you may know, and as disclosed in recent public filings with the Securities
and Exchange Commission, Thwapr, Inc. (the "Company") has been experiencing a
shortage in working capital and is actively seeking additional debt or equity
financing to sustain operations at its current levels. To that end, the Company
recently consummated a line of credit and restructuring agreement for an initial
$200,000 line of credit over a period of approximately four months (the "Line of
Credit"). The funds will be used for general working capital purposes while the
Company focuses on operational efficiencies and expanding its patent-pending
mobile video sharing technology to a global audience..

 

In addition, we are currently indebted various person or their affiliated
entities including our Line of credit lender and our Chief Financial Officer
(collectively, the “Lenders”) for a total of approximately $_________ of cash
advances previous made to the Company. All of these loans are either in default
or are payable on demand.

 

In light of our cash deficiencies and to eliminate these defaults, we offered to
each of the Lenders (including the lender under our Line of Credit) our 6%
convertible promissory notes due June 30, 2013 in an amount equal to the cash
loans made and to be made under the Line of Credit (the “New Notes”). The New
Notes are convertible into our common stock at a conversion price of $0.015 per
share (subject to certain anti-dilution adjustments) and are secured by a lien
and security interest on all of our assets. All of the Lenders have accepted the
New Notes as of March 20, 2012.

 

In your capacity, either as a vendor, an employee or a consultant, you have
provided products or services to the Company that has enabled us to carry out
our operations. We are thankful for your work and patience. As such, you are an
unsecured creditor of our Company and we acknowledge our obligation to you. As
at the date of this letter, we are obligated to pay to you the amount set forth
below in the attached Acceptance Letter (the “Accounts Payable”). In addition,
we are obligated pay an aggregate of approximately $________ in additional
amounts to other vendors, employees and consultants who have rendered services
to the Company (with your Accounts Payable, the “Total Payables”).

 

 

 

 

We are writing this letter to make you an offer (the “Offer”) in order to
resolve and pay our Accounts Payable to you. We propose to pay 80% of the total
Accounts Payable owed to you by the issuance of the Company’s 6% promissory note
(the “Accounts Payable Note”), which shall be due and payable on March 31, 2013;
provided, that such Accounts Payable Note shall be subject to full or partial
mandatory prepayment, on a pro rata basis with other holders of similar accounts
payable notes, out of the net proceeds of any one or more debt or equity
financings obtained by the Company in excess of the initial $1,500,000 of
working capital financing. For example, if we raise a total of $2,000,000 of
financing (including funds advanced under our Line of Credit), $500,000 would be
immediately used to prepay your Accounts Payable Note and other accounts payable
notes we may issue to other vendors, employees or consultants. A form of the
Account Payable Note is also enclosed for your review.

 

We shall pay the remaining 20% of the Accounts Payable owed to you by issuing to
you restricted shares of our common stock at a value of $0.015 per share (the
"Shares"). We shall issue the Shares to you pursuant to Rule 4(2) of the
Securities Act of 1933, as amended (the "Act"). Upon resale, the restriction on
the Shares will be eligible for removal pursuant to Rule 144 under the Act,
assuming all conditions of such Rule have been met.

 

Our Offer to you is subject to your acceptance of the same by not later than
March 31, 2012; after which the Company’s Offer shall be deemed to be withdrawn
and of no further force or effect.

 

New management is working hard towards revitalizing Thwapr, including obtaining
additional financing and considering one or more strategic acquisitions to add
revenues and cash flow to the Company.

 

We appreciate your prior support and hope that you will continue to support our
growth.

 

If you desire, we and our legal representatives are available to speak with you
at your earliest convenience. If you are amenable to the Offer, please execute
and return by email or regular mail a copy of the Acceptance Letter attached
hereto. You should email your Acceptance Letter to Barry Hall, our Chief
Financial Officer at the above address or email it to Mr. Hall at bh@thwapr.com
and email a copy to our legal counsel, Hunter Taubman Weiss LLP at
sweiss@htwlaw.com.

 

Thank you.

 

Very truly yours,

 

THWAPR, INC.

 

By: Ron Singh, President and CEO

 

cc:Board of Directors – Thwapr, Inc.

Hunter Taubman Weiss LLP

 

 

 

 

EXHIBIT A

 

PROMISSORY NOTE

 

$_________ March  __, 2012   

 

FOR VALUE RECEIVED, THWAPR, INC., a Nevada corporation (the “Maker”), hereby
promises to pay to _____________________________ (the “Holder”), the principal
sum of ____________________________ ($_______) DOLLARS (the “Principal”).

 

This promissory note (“Note”) shall bear simple interest on the unpaid Principal
at the rate of six percent (6%) per annum. Interest shall accrue and shall be
payable together with the Principal amount of this Note.

 

The entire Principal amount of this Note, together with all interest accrued
hereon shall be due and payable on March 31, 2013 (the “Maturity Date”);
provided, however, that this Note shall be subject to full or partial mandatory
prepayment, on a pro rata basis, together with other similar Accounts Payable
Notes issued by Maker in partial payment of Total Payables, out of the net
proceeds of any one or more debt or equity financings obtained by Maker in
excess of $1,500,000 of working capital financing (including the Line of
Credit). As used herein “net proceeds” means gross proceeds received by the
Maker, less all commissions, discounts and professional or banking fees
associated with such debt or equity financing(s).

 

This Note is the “Accounts Payable Note” referred to in the letter agreement
dated March 20, 2012 between the Maker and the Holder of this Note (the
“Agreement”). Unless otherwise defined herein, all capitalized terms, when used
in this Note, shall have the same meaning as is set forth in the Agreement.

 

The Maker may prepay all or any portion of this Note at any time or from time to
time without premium or penalty of any kind.

All Principal Installment payments and the interest payment under this Note
shall be paid to the Holder either (a) by bank cashiers’ or certified check
mailed to Holder’s principal place of business set forth in the Agreement (or
such other address as Holder shall designate in writing), or (b) by wire
transfer of immediately available funds to a bank account designated by Holder.

 

The failure of the Maker or the undersigned guarantor of this Note to pay any
Principal amount and accrued interest on this Note, when due on the Maturity
Date or in connection with a mandatory prepayment, shall constitute an “Event of
Default” under this Note. The Maker waives demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note. If this Note is placed in the hands of an
attorney for collection or enforcement or is collected or enforced through any
legal proceeding or the Holder otherwise takes action to collect amounts due
under this Note or to enforce the provisions of this Note, then the Maker shall
pay the costs incurred by the Holder for such collection, enforcement or action,
including, but not limited to, attorneys’ fees and disbursements.

 

 

 

 

This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the internal laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of New York.
The Maker hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in The City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.

 

THE MAKER HEREBY IRREVOCABLY WAIVES ANY RIGHT HE OR IT MAY HAVE TO, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

IN WITNESS WHEREOF, the undersigned Maker has executed this promissory note the
date and year first above written.

 

THWAPR, INC.:

 

By:;       Barry Hall, Chief Financial Officer  

 

 

 

 

ACCEPTANCE LETTER

 

  March __, 2012

THWAPR, INC.

410 S. Rampart Boulevard

Suite 390

Las Vegas, Nevada 89145

 

Gentlemen:

 

The undersigned hereby acknowledges receipt of your letter of March 20, 2012. As
used in this Acceptance Letter, all capitalized terms shall have the same
meaning as are defined in the Company’s March 20, 2012 letter.

 

The undersigned hereby acknowledges that the aggregate amount of the Accounts
Payable owed to the under signed is $__________.

 

The undersigned hereby accepts the Company’s Offer of settlement of the
obligations represented by the Accounts Payable and accepts, in full payment of
the Accounts Payable, the Company’s Accounts Payable Note in $_________,
principal amount representing 80% of the Accounts Payable and ____________
Shares of the Company’s Common Stock at $0.015 per share, representing 20% of
such Accounts Payable.

 

In connection with the acceptance of such Accounts Payable Note and Shares
(collectively, the “Securities”), the undersigned hereby acknowledges that:

 

1.            Other Settlements. The Company has made and will continue to make
offers of settlement to other holders of Total Payables. However, the Company is
free to negotiate separate terms and conditions of settlement with each
individual creditor, and nothing contained in the Offer or the undersigned’s
acceptance of the Offer is conditional upon the same or substantially similar
offers being offered to or accepted by other creditors holding Total Payables.

 

2.            Securities Act Representations. .

 

(a)          Non-Registered Securities. The undersigned acknowledges that the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”), are “restricted securities” (within the meaning of the Act) and may
not be sold, transferred, hypothecated or assigned in the absence of an
effective registration statement under the Act or an opinion of counsel
acceptable to the Company that an exemption from the registration requirements
of the Act exists or that the Securities are otherwise exempt from such
registration requirements..

 

(b)          General Solicitation. The undersigned is not accepting the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement

 

 

 

 

(c)          Experience of The undersigned. The undersigned, either alone or
together with his or its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. The undersigned is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(d)          Access to Information. The undersigned acknowledges that the
undersigned has had the opportunity to review the filings of the Company under
the Act and the Securities Exchange Act of 1934, as amended (the “SEC Filings”)
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable him or her to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other investigation conducted by or on behalf of such undersigned or his or
its representatives or counsel shall modify, amend or affect such undersigned’s
right to rely on the truth, accuracy and completeness of the SEC Filings. The
undersigned has sought such accounting, legal and tax advice as he or it has
considered necessary to make an informed decision with respect to its
acquisition of the Securities.

 

(e)          Independent Investment Decision. The undersigned has independently
evaluated the merits of its decision to purchase Securities, and such
undersigned confirms that he or it has not relied on the advice of any other
undersigned’s business and/or legal counsel in making such decision. The
undersigned understands that nothing herein or any other materials presented by
or on behalf of the Company to the undersigned in connection with the purchase
of the Securities constitutes legal, tax or investment advice. The undersigned
has consulted such legal, tax and investment advisors as he or it, in his or its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.

 

(f)          Reliance on Exemptions. The undersigned understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
undersigned’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such undersigned set forth herein in
order to determine the availability of such exemptions and the eligibility of
such undersigned to acquire the Securities.

 

 

 

 

(g)          No Governmental Review. The undersigned understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(h)          Residency. The undersigned’s residence (if an individual) or
offices in which its investment decision with respect to the Securities was made
(if an entity) are located at the address immediately below such undersigned’s
name on its signature page hereto.

 

Name:  

 

By:  

Title:

 

Address:          

 

 

 

